Title: Thomas Jefferson to Jeremiah A. Goodman, 5 February 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Dear Sir Monticello Feb. 5. 13.
          your letter of Jan. 12. never reached me till the day before yesterday. the ram of Merino blood sent to Poplar Forest is half blooded from a ewe of my Spanish breed. a full blooded ram lamb is never sold for less than 50.D. the half blooded generally at 20.D. but as I my object is not to gain, but to benefit our citizens by enabling them to get into the breed, I have never taken more than 10.D. here for a half blooded ram. whether the trouble of sending this one to Bedford merits more you can settle with the purchaser & return him the surplus.
          I have given mr S. J. Harrison an order for my tobo. what will require your particular attention is the stemming. I wish you to push that exactly as far & no farther than you would have done, if it were still unsold. we ought to do not only what is just, but liberal, in the case of mr Harrison, to merit his future confidence.
          Mr Bankhead tells me they have raised the price of carriage of flour from Lynchbg to 150. cents. this is enormous. yet we had better lose that than the whole. send it off therefore with all possible dispatch at whatever price is asked, and drop me a line whenever you get off a boat load. on receipt of the first I will send you an order on to Gibson & Jefferson for enough to pay your debts, to be forwarded by post. I shall be in danger of losing whatever you do not get off this month. Accept my best wishes.
          
            Th:
            Jefferson
        